Citation Nr: 1722811	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability.

3.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound of the left index finger.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stephan J. Freeman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1971.

These claims come before the Board of Veterans' Appeals (Board) on appeal from May 2009, July 2009, March 2010, and November 2014 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2010 and May 2015, the Veteran testified in support of these claims, first before a Decision Review Officer at the RO, later during a videoconference hearing before the undersigned Veterans Law Judge.  In December 2014, the Board remanded these claims to the Agency of Original Jurisdiction for additional action.  

In a September 2016 correspondence, the Veteran requested another videoconference hearing in support of these claims.  Pertinent regulations do not obligate VA to provide a claimant more than one Board hearing pertaining to the same substantive appeal.  38 C.F.R. § 20.703 (2016).  The Veteran provided no rationale or good cause, for wanting a second videoconference hearing.  Therefore the request for a second hearing is denied.   

The issues of entitlement to service connection for hypertension, entitlement to a rating in excess of 10 percent for residuals of a gunshot wound of the left index finger, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction for additional action.
FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's right wrist disability involves degenerative joint disease and synovitis and manifests as pain, including on movement, stiffness, and limited motion.  

3.  The rating criteria reasonably describe the level and symptomatology of the Veteran's right wrist disability.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 10 percent for a right wrist disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, Diagnostic Codes 5003, 5215 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016). 

The Veteran does not assert that VA failed to satisfy the duty to notify or that there are any outstanding records that need to be obtained on his behalf.  In addition, since undergoing VA examinations, he has not asserted that the examination reports are inadequate to decide the claim.  The Board finds that no further notification or assistance is necessary.  Scott v. McDonald, 789 F.3d (Fed. Cir. 2015).

Analysis

The Veteran seeks a rating in excess of 10 percent for a right wrist disability  According to written statements he submitted in October 1998, June 2009, September 2010, March 2012 and September 2016, and his September 2010 and May 2015 hearing testimony, that disability causes severe pain and limits his ability to use the hand and fingers, including when grasping, shaving, lifting, brushing teeth, opening or twisting things, and working with tools and on his yard.

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2016).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2016). 

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995) (VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2016).

The RO has rated the Veteran's right wrist, productive of arthritis and synovitis, as 10 percent disabling pursuant to Diagnostic Codes 5003-5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016). 

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or specific joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is assignable to for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  That rating cannot be combine with a rating based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

Diagnostic Code 5215 is used to rate limitation of motion of the wrist and  provides that a 10 percent rating is warranted when there is less than 15 degrees of dorsiflexion of the wrist or palmar flexion limited in line with the forearm.  That Diagnostic Code does not differentiate between the major and minor wrists.  A higher initial rating is available if the evidence establishes ankylosis, unfavorable or favorable, of either wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).   

VA treatment records dated since 2008 and reports of VA examinations conducted in July 2009, September 2011 and August 2014 confirm the Veteran's allegation that the disability causes functionally-inhibiting pain, including on movement; stiffness; and limited motion.  Those records do not show that the motion is limited to such an extent it could be considered ankylosis, including on repetitive use or during flare-ups.  During those examinations, the Veteran specifically denied flare-ups and examiners specifically ruled out ankylosis of the wrist.  

More specifically, in July 2009, the Veteran reported that he had sought treatment for worsening right wrist pain in 1972, when he was working for Xerox.  He next reported wrist pain in January 2008.  He described the pain as intermittent, requiring the daily use of a brace and the intermittent use of medication, but denied flare-ups thereof.  The examiner noted no associated weakness or any other neurological abnormalities. 

In September 2011, the Veteran reported increasing pain and stiffness, but only during activity.  The Veteran indicated that he had not sought wrist treatment since the last examination, but was still using a wrist splint and pain medication.  The examiner noted no flare-ups of pain, ankylosis, weakness, or occupational impact.  

In August 2014, the Veteran reported and the examiner noted the same right wrist symptoms recorded during prior examinations.  X-rays revealed the additional abnormality of osteopenia.  

In the absence of evidence of ankylosis of the wrist of any type or neurological involvement, the Board may not assign the Veteran's right wrist disability a schedular rating in excess of 10 percent.  Neither the Veteran nor representative has raised any other issues and no such issues are reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. Ap.. 366 (2017) (Board is not required to address issues unless specifically raised by the claimant or reasonably raised by the evidence of record). 

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his disability picture change.  38 C.F.R. § 4.1 (2016).  However, the 10 percent rating is the most appropriate present rating given the evidence of record.  In reaching that conclusion, the Board considered the complete history of the disability and the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an initial rating in excess of 10 percent for a right wrist disability is denied.


REMAND

The Board regrets the delay that will result from remanding rather than deciding the claims of entitlement to service connection for hypertension, entitlement to a rating in excess of 10 percent for residuals of a gunshot wound of the left index finger, and entitlement to a TDIU, but additional action is needed before the Board can proceed.

The Veteran seeks service connection for hypertension on the basis that it developed secondary to service-connected PTSD.  He seeks a rating in excess of 10 percent for a left finger disability on the basis that disability causes severe pain and limits his ability to use the hand.  He seeks a TDIU rating on the basis that, collectively, his service-connected disabilities and the drugs he takes for those disabilities hinder his employability, including with regard to sedentary work.  

During the course of this appeal, the RO assisted the Veteran in the development of the claim by providing VA examinations, during which examiners addressed the etiology of hypertension and the severity of the service-connected disabilities.  Unfortunately, the reports of these examinations are incomplete to decide these claims.  First, no examiner contemplated the medical articles the Veteran submitted in support of the claim for service connection for hypertension, evidence that relates hypertension to PTSD in certain cases.  Second, in discussing the severity of the Veterans left index finger disability, no examiner considered crucial, conflicting evidence of record, including medical documents showing nerve damage and significantly severe symptoms associated with that disability.  Third, no examiner considered all of the Veteran's service-connected disabilities, collectively, in determining their effect on his employability.  Therefore, the Board finds that further examination is necessary.

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination with a medical doctor who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examiner should review and discuss the medical articles submitted by the Veteran and should provide an opinion whether it is at least as likely as not (50 percent or greater disability) that hypertension was caused by PTSD.  The examiner should also opine whether it is at least as likely as not (50 percent or greater disability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by PTSD.

2.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined him regarding the severity of a left finger disability and employability.  The examiner must review the claims file and should note that review in the report.  The examiner should review all pertinent evidence of record, including:  (1) information from the Social Security Administration, including the determination that the Veteran is totally disabled due, in part, to service-connected disability; (2) the January 2009 VA examination report showing the Veteran's left index finger disability significantly interferes with his occupation; (3) the July 2009, September 2011 and August 2014 VA examination reports; (4) information from the Veteran's employer indicating that he stopped working due to his inability to use his hands; (5) VA treatment records dated May and June 2008; and (6) the Veteran's October 2010 and May 2014 hearing testimony.  The examiner should record the Veteran's history of prescription drug use for service-connected disabilities and ask him to identify those drugs he believes are affecting his employability.  The examiner should review and discuss the service medical records discussing the gunshot wound of the Veteran's left index finger and associated nerve damage; the January 2009 VA examination report; post-service treatment records showing treatment for significantly severe left hand symptoms, including weakness; and employment documents, and information from the Social Security Administration.  The examiner should identify and describe all nerve damage caused by the initial gunshot wound.  The examiner should acknowledge employment and SSA information establishing that at least one service-connected disability interferes with the Veteran's employability.  The examiner should opine, with a rationale, as to whether, considered collectively, it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include all medications he takes for the service-connected disabilities, make him unable to secure or follow substantially gainful occupation.  If the Veteran is felt capable of working despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims, to include determining whether the left index finger disability should be rated using a Diagnostic Code for muscle injury.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


